Name: Council Decision (CFSP) 2018/333 of 5 March 2018 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine
 Type: Decision
 Subject Matter: international affairs;  civil law;  Europe
 Date Published: 2018-03-06

 6.3.2018 EN Official Journal of the European Union L 63/48 COUNCIL DECISION (CFSP) 2018/333 of 5 March 2018 amending Decision 2014/119/CFSP concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 5 March 2014, the Council adopted Decision 2014/119/CFSP (1). (2) On the basis of a review of that Decision, the application of the restrictive measures should be extended until 6 March 2019, the entries for two persons should be deleted and the statements of reasons for three persons should be updated. (3) Decision 2014/119/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2014/119/CFSP is amended as follows: (1) in Article 5, the second paragraph is replaced by the following: This Decision shall apply until 6 March 2019.; (2) the Annex is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 5 March 2018. For the Council The President N. DIMOV (1) Council Decision 2014/119/CFSP of 5 March 2014 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Ukraine (OJ L 66, 6.3.2014, p. 26). ANNEX I. The entries for the following persons are deleted from the list set out in the Annex to Decision 2014/119/CFSP: 4. Olena Leonidivna Lukash 10. Serhii Petrovych Kliuiev II. The entries for the following persons set out in the Annex to Decision 2014/119/CFSP are replaced by the following: Name Identifying information Statement of Reasons Date of listing 7. Oleksandr Viktorovych Yanukovych (Ã Ã »Ã µÃ ºÃ Ã °Ã ½Ã ´Ã Ã iÃ ºÃ Ã ¾ÃÃ ¾Ã ²Ã ¸Ã  Ã ¯Ã ½Ã Ã ºÃ ¾Ã ²Ã ¸Ã ) Born on 10 July 1973 in Yenakiieve (Donetsk oblast), son of former President, businessman Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and for being an accomplice thereto. 6.3.2014 11. Mykola Yanovych Azarov (Ã Ã ¸Ã ºÃ ¾Ã »Ã ° Ã ¯Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã ·Ã °ÃÃ ¾Ã ²), Nikolai Yanovich Azarov (Ã Ã ¸Ã ºÃ ¾Ã »Ã °Ã ¹ Ã ¯Ã ½Ã ¾Ã ²Ã ¸Ã  Ã Ã ·Ã °ÃÃ ¾Ã ²) Born on 17 December 1947 in Kaluga (Russia), Prime Minister of Ukraine until January 2014 Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and for being an accomplice thereto. 6.3.2014 12. Serhiy Vitalyovych Kurchenko (Ã ¡Ã µÃÃ ³iÃ ¹ Ã iÃ Ã °Ã »iÃ ¹Ã ¾Ã ²Ã ¸Ã  Ã Ã ÃÃ Ã µÃ ½Ã ºÃ ¾) Born on 21 September 1985 in Kharkiv, businessman Person subject to criminal proceedings by the Ukrainian authorities for the misappropriation of public funds or assets and for the abuse of office in order to procure an unjustified advantage for himself or for a third party and thereby causing a loss to Ukrainian public funds or assets. 6.3.2014